Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 08/30/2021 has been entered. Claims 1-16 have been cancelled. Applicant added new claims 17-36. Therefore, claims 17-36 are pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to because:
Numeral 184 in figure 2 does not have reference in the specification. It appears that 184 is pointing to the same axis as 18A, which leads one to believe that numeral 184 was mis-typed where it should be 18A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 17 objected to because of the following informalities:  
Claim 17 line 6 appears to be missing an article such as “the” to precede the limitation “first ladder section”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 22 recites “wherein, when the second ladder section is in the UNFOLDED mode”; it appears that this recitation should read “wherein, when the ladder is in the UNFOLDED mode” since it is the entire ladder that is placed in the different modes.
Claim 17, line 24 recites “a user”; is it the same user established in line 8 of the claim? Did applicant mean to recite “the user”? 
Claim 18 recites further limits the first and second plane without specifying in which mode said limitations apply. As best understood claim 18 is referring to when the ladder is in the unfolded mode, said will be the assumption for examining purposes pending applicant’s clarification. 
Claim 19 recites further limits the first and second plane without specifying in which mode said limitations apply. As best understood claim 19 is referring to when the ladder is in the Full-extension mode, said will be the assumption for examining purposes pending applicant’s clarification. 
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US (2004/0129497).
In regards to claim 17 Weiss discloses:

wherein, when the [second ladder section] ladder is in the UNFOLDED mode (fig. 1), (1) the steps of the first ladder section are in a first orientation (orientation of steps 120s shown in fig. 1) to cause the first exterior surface (in the orientation shown in the annotated drawings below) of each step of the first ladder section to face upwardly so as to be stepped on by a user facing the front side of the first ladder section (shown in annotated drawings of fig. 1 below), the second exterior surface of each step of the first ladder section to face forwardly (note that the second exterior surface of the steps of the first ladder section as shown below are facing forward and also angled downwards in the same and analogous manner shown/disclosed in the current invention) toward the user standing on the first ladder section facing the front side of the first ladder section, and the third exterior surface (shown in annotated drawings below) of each step of the first ladder section to face rearwardly away from the user standing on the first ladder section facing the front side of the first ladder section (third surface of steps 120 of the first ladder section facing the second ladder section fig. 1).


    PNG
    media_image1.png
    349
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    628
    media_image2.png
    Greyscale

In regards to claim 17 while Weiss discloses triangle-shaped cross-section on the steps of the first ladder section; Weiss does not disclose the second ladder section 
In regards to claim 17 Weiss does not explicitly disclose in figure 1 a tread pattern for the second exterior surfaces and a smooth (as best interpreted for the term “smooth”) surface for the third exterior surface. 
However, Weiss figure 26 and 27 clearly teaches a tringle shaped step with a tread pattern (fig. 27). While figure 27 appears to have the tread pattern curved around the front edge, it does not explicitly show it; therefore, if it was found that the tread pattern does not extend to what is equivalent to the second exterior surface, examiner provides that, it has been held that a mere duplication of parts, such as the duplication of the tread pattern onto the second exterior surface, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art would find that introducing a tread pattern onto the second exterior surface would result in the 
Subsequently Weiss as modified above accordingly teaches wherein, when the [second ladder section] ladder is in the UNFOLDED mode (fig. 1) … (2) the steps of the second ladder section (now that they exhibit a triangular cross-section duplicated from the steps of the first ladder section per the modification detailed above ALSO IMPORTANT NOTE that the triangulate steps of the first ladder section once they are duplicated onto the second ladder section do not have the same respective first, second and third exterior surfaces. To clarify, the surface facing the user climbing the ladder on the second ladder section and facing the ladder is the first exterior surface and the surface facing upwards is the second exterior surface while the third exterior surface remains the surface facing inwards toward the first ladder section) are in a second orientation (orientation of now triangular steps of the second ladder section when in the unfolded mode shown in fig. 1) to cause the first exterior surface of each step of the second ladder section to face forwardly toward a user standing on the second ladder section facing the front side of the second ladder section (as described above where the first and second exterior surface on the now triangular steps of the second ladder section are reversed from what they are shown for the steps of the first ladder section) and the second exterior surface of each step of the second ladder section to face upwardly so as to be stepped on by the user facing the front side of the second ladder section (also per the reversal of the first and second exterior surfaces from those shown for the steps of the first ladder section), wherein, when the ladder is in the FULL-EXTENSION mode (mode shown in fig. 2B) with the lower end of the first ladder section engaging a ground surface, (1) the steps of the first ladder section are in the first orientation (which would be the same orientation shown in fig. 1 since the first ladder section remains in place while the section ladder section pivots to align with the first ladder section to attain the full-extension mode), and (2) the steps of the second ladder section are in a third orientation (which is approximately 120 degrees rotation of the second ladder section and hence the 2nd ladder section steps from the position shown in fig, 1 to attain full-extension mode shown in fig. 2B) to cause the first exterior surface (previously pointing outward and downward in the fig. 1 mode) of each step of the second ladder section to face upwardly (since now they are oriented 120 degrees) so as to be stepped on by the user facing the front side of the second ladder section and the second exterior surface of each step of the second ladder section to face forwardly (forward and downward in the same manner disclosed in the current invention) toward the user standing on the first ladder section facing the front side of the second ladder section, wherein the first step exterior surface of each of the steps on the first ladder section is located in a first plane (horizontal place of first exterior surface of the first ladder section as shown in annotated drawings below) when steps of the first ladder section are in the first orientation (when in configurations of figs. 1 & 2B), the second also horizontal plane once the second ladder section is rotated 120 degrees the second exterior surface would end up horizontal) when steps of the second ladder section are in the second orientation, and the second plane is parallel to the first plane (both laying in the horizontal plane).
In regards to claim 18 Weiss as modified above teaches the first plane and the second plane are co-planar (as shown in fig. 1 per the duplication of the triangular steps onto the second ladder section and assuming the claim is referring to the unfolded mode as described in indefiniteness rejection above).
In regards to claim 19 Weiss as modified above teaches the first exterior surface of each of the steps on the second ladder section is located in a third plane (when ladder is in the full–extension mode) when steps of the second ladder section are in the third orientation and the third plane is parallel to the first plane (as described above where when the first exterior surface of the second ladder section rotates 120 degrees it ends up in a horizontal plane, also see indefiniteness above regarding that the description of the second plane is the same as the third plane).
In regards to claim 20 Weiss as modified above teaches when the ladder is in the FULL-EXTENSION mode with the lower end of the second ladder section engaging the ground surface (upside-down from the orientation shown in fig. 2B), (1) the steps of the first ladder section are in a fourth orientation (which is 120 degrees from the orientation shown in fig. 1) to cause the first exterior surface to face forwardly toward the user standing on the second ladder section facing the front side of the first ladder section (previously facing upwards in fig. 1), the second exterior surface to face upwardly so as 
In regards to claim 21 Weiss as modified above teaches the first exterior surface of each of the steps on the second ladder section is located in a third plane (when ladder is in the full–extension mode) when steps of the second ladder section are in the third orientation and the third plane is parallel to the first plane (as described above where when the first exterior surface of the second ladder section rotates 120 degrees it ends up in a horizontal plane, also see indefiniteness above regarding that the description of the second plane is the same as the third plane).
In regards to claim 22 Weiss as modified above teaches the third exterior surface of each step of the first ladder section extends between and interconnects the first exterior surface and the second exterior surface of each step of the first ladder section (per the triangular cross sectional nature of the steps as further evidenced in figures 26 and 27) and the third exterior surface of each step of the first ladder section has a smooth pattern (as best interpreted for the term “smooth” where as described above one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses).


    PNG
    media_image3.png
    495
    436
    media_image3.png
    Greyscale

In regards to claim 24 Weiss as modified above teaches the third exterior surface (surface facing rear side) of each step of the first ladder section has a smooth pattern (as best interpreted for the term “smooth” where as described above one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses). 
In regards to claim 25 Weiss as modified above teaches when the ladder is in the FULL-EXTENSION mode with the lower end of the second ladder section engaging the ground surface (upside-down from the orientation shown in fig. 2B), (1) the steps of the first ladder section are in a fourth orientation (which is 120 degrees from the orientation shown in fig. 1) to cause the first exterior surface to face forwardly toward the user standing on the second ladder section facing the front side of the first ladder section (previously facing upwards in fig. 1), the second exterior surface to face upwardly so as 
In regards to claim 26 Weiss as modified above teaches the third exterior surface of each step of the first ladder section extends between and interconnects the first exterior surface and the second exterior surface of each step of the first ladder section (per the triangular cross sectional nature of the steps as further evidenced in figures 26 and 27) and the third exterior surface of each step of the first ladder section has a smooth pattern (as best interpreted for the term “smooth” where as described above one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses).
In regards to claim 27 Weiss as modified above teaches the third exterior surface (surface facing rear side) of each step of the first ladder section has a smooth pattern (as best interpreted for the term “smooth” where as described above one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses).


    PNG
    media_image3.png
    495
    436
    media_image3.png
    Greyscale

In regards to claim 29 Weiss as modified above teaches the third exterior surface of each step of the first ladder section extends between and interconnects the first exterior surface and the second exterior surface of each step of the first ladder section (per the triangular cross sectional nature of the steps as further evidenced in figures 26 and 27) and the third exterior surface of each step of the first ladder section has a smooth pattern (as best interpreted for the term “smooth” where as described above one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses).
In regards to claim 30 Weiss as modified above teaches the step-tread pattern of the first exterior surface and the second exterior step surface includes raised ridges (raised ridges shown in fig. 27; pointed to in annotated drawings below).

    PNG
    media_image3.png
    495
    436
    media_image3.png
    Greyscale

In regards to claim 31 Weiss as modified above teaches the third exterior surface (surface facing rear side) of each step of the first ladder section has a smooth pattern (as best interpreted for the term “smooth” where as described above one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses)
In regards to claim 32 Weiss as modified above teaches the step-tread pattern of the first exterior surface and the second exterior step surface includes raised ridges (raised ridges shown in fig. 27; pointed to in annotated drawings below).
In regards to claim 33 Weiss as modified above teaches the step-tread pattern of the first exterior surface and the second exterior step surface includes raised ridges (raised ridges shown in fig. 27; pointed to in annotated drawings below).





    PNG
    media_image3.png
    495
    436
    media_image3.png
    Greyscale

In regards to claim 34 Weiss as modified above teaches the first plane and the second plane are co-planar (as shown in fig. 1 per the duplication of the triangular steps onto the second ladder section and assuming the claim is referring to the unfolded mode as described in indefiniteness rejection above).
In regards to claim 35 Weiss as modified above teaches the first exterior surface of each of the steps on the second ladder section is located in a third plane (when ladder is in the full–extension mode) when steps of the second ladder section are in the third orientation and the third plane is parallel to the first plane (as described above where when the first exterior surface of the second ladder section rotates 120 degrees it ends up in a horizontal plane, also see indefiniteness above regarding that the description of the second plane is the same as the third plane).
In regards to claim 36 Weiss as modified above teaches the first exterior surface of each of the steps on the second ladder section is located in a third plane (when ladder is in the full–extension mode) when steps of the second ladder section are in the third orientation and the third plane is parallel to the first plane (as described above where when the first exterior surface of the second ladder section rotates 120 degrees it .

Response to Arguments
Applicant's arguments filed 08/30/20121 have been fully considered but they are not persuasive because:
Applicant argues “It is noted, that the examiner's application of Official Notice to reject claims 1-16 is improper for lacking the necessary documentary evidence to support a factual finding that one of ordinary skill in the art would modify Weiss as asserted in the Official Action. MPEP 2144.03(A) states, Official notice without documentary evidence to support an examiner's conclusion is permissible only in some circumstances. While "official notice" may be relied on, these circumstances should be rare when an application is under final rejection or action under 37 CFR 1.113. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), the notice of facts beyond the record which may be taken by the examiner must be "capable of such instant and unquestionable demonstration as to defy dispute" (citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961))”; examiner respectfully disagrees and presents that no Official Notice was used neither in the non-final office action mailed on 03/30/2021 nor in the current office action. Examiner clarifies that only duplication of elements supported by court case reference is the modification used in the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             
/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634